DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/124554 filed on 12/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-18 were cancelled. Claims 19-38 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the parent applications 15/473179 filed on 03/29/2017 and 12/566890 filed on 09/25/2009. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/24/2022 and 12/17/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

Claim Objections
Claim 34 is objected to because of the following informalities: Claim 34 recites the limitation “The system of claim 32, he second sensor device”. “The” is misspelled as “he”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20, 22-23, and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-8 of U.S. Patent No. 10,902,372. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 19-20, 22-23, and 29-30 of the present application are anticipated by claims 1-3 and 7-8 of U.S. Patent No. 10,902,372.
US Patent No. 10,902,372 independent claim recite “receive”, “receive”, and “instruct” limitations which recite the same concepts and scope found within the limitations of “determining”, “determining”, “performing”, “determining”, and “transmitting” present in instant application ‘554’s independent claim 1. US Patent No. 10,902,372 also recites additional limitations not found within the instant application claim 19 such as “a sensor device”, “determine”, “update”, and “transmit”. 
Therefore, claims 1-3 and 7-8 of U.S. Patent No. 10,902,372 are in essence a “species” of the “generic” invention of the instant application ‘554 claim 19. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Instant Application 17/124554
US Patent No. 10,902,372
Claim 19 A computer-implemented method for updating shipment information, the method comprising: determining, using a first sensor device, first sensor information indicative of a condition of a first item associated with the first sensor device; determining, using a second sensor, second sensor information indicative of a condition of a second item associated with the second sensor device; performing an energy management calculation for the first sensor device based on a sensor profile that reflects a power usage or level for the first sensor device; determining, based on the calculation, whether the first sensor device has sufficient battery power to transmit the first sensor information and the second sensor information; and transmitting, from the first sensor device to a tracking center, the first sensor information and the second sensor information when the first sensor has sufficient battery power.
Claim 1 A tracking system including one or more computing devices configured to execute a computer-implemented method for updating shipping information of one or more items being shipped, the tracking system comprising:
a communication server configured to:
receive, from a first sensor device, first sensor information, wherein the first sensor information is indicative of at least one condition of an item associated with the first sensor device; and
receive, from the first sensor, second sensor information, wherein the second sensor information is received by the first sensor from a second sensor device located in proximity to the first sensor device and is indicative of at least one condition of an item associated with the second sensor device; a sensor device management database configured to store the received sensor information; and a processing unit configured to:
instruct the first sensor device to perform an energy management calculation based on a sensor profile for the first sensor device prior to transmitting the second sensor information to confirm that the first sensor device has sufficient battery power to transmit the first sensor information and the second sensor information, wherein the sensor profile reflects a power usage or level; determine from the stored sensor information possible locations along a shipment route that may adversely affect an integrity of the item associated with the second sensor device based on condition information associated with the possible locations; update shipment information for the item associated with the second sensor device, wherein the updated shipment information includes a route modification of the item associated with the second sensor device; and transmit the updated shipment information and the determined configuration for updating and reconfiguring the second sensor device.
Claim 20 The method of claim 19, further including: updating shipment information for the second item based on the second sensor information, the updated shipment information including a route modification for the second item; and transmitting the updated shipment information to the second sensor device.
Claim 1 limitation determine from the stored sensor information possible locations along a shipment route that may adversely affect an integrity of the item associated with the second sensor device based on condition information associated with the possible locations;
update shipment information for the item associated with the second sensor device, wherein the updated shipment information includes a route modification of the item associated with the second sensor device; and
transmit the updated shipment information and the determined configuration for updating and reconfiguring the second sensor device
Claim 22 The method of claim 20, wherein the updated shipment information is based on historical information.
Claim 7 The tracking system of claim 1, wherein determining the possible locations along the shipment route is based on historical information from other sensor devices used in monitoring similar shipments.
Claim 23 The method of claim 20, wherein the updated shipment information includes routing information for future items.
Claim 8 The tracking system of claim 1, wherein the second sensor information generated by the second sensor device is used to modify future shipments to avoid at least one of the possible locations along a shipment route that may adversely affect an integrity of future shipped items.
Claim 29 The method of claim 19, further including transmitting the first sensor information and the second sensor information when the first sensor device is in a transmission range of the tracking center and the second sensor device is out of range for the transmission range of the tracking center.
Claim 2 The tracking system of claim 1, wherein the first sensor device is in a transmission range of the tracking center and the second sensor device is out of range for the transmission range of the tracking center.
Claim 30 The method of claim 19, further including transmitting the first sensor information and the second sensor information when the second sensor device does not have an ability to communicate directly with the tracking center.
Claim 3 The tracking system of claim 1, wherein the first sensor device is configured to transmit the second sensor information and the first sensor information when the second sensor device does not have an ability to communicate directly with the tracking center.


Claims 31, 33-34, and 36-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 of U.S. Patent No. 9,633,327. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 31, 33-34, and 36-38 of the present application are anticipated by claims 15-17 of U.S. Patent No. 9,633,327.
U.S. Patent No. 9,633,327 independent claim 15 recite “a first sensor”, “detect”, “receive”, “transmit”, “receive”, “receive”, “transmit”, “receive”, “based”, and “transmit” limitations which recite the same concepts and scope found within the limitations of “a first sensor”, “a second sensor”, “determine”, “transmit”, “receive”, “transmit”, “receive”, “update”, and “transmit” present in instant application ‘554’s independent claim 31. The patent claims also recite “a first sensor”, “detect” and “transmit” limitations which are equivalent to the limitations of “determining”, “determining”, “detecting”, “generating”, and “transmitting” of instant application independent claim 38. U.S. Patent No. 9,633,327 Claim 15 also recites additional limitations not found within the instant application independent claims such as “detect that the second sensor device is no longer within the proximity of the first sensor device and responsively update the association information to remove the association between the first sensor device and the second sensor device”.
Therefore, claims 15-17 of U.S. Patent No. 9,633,327 are in essence a “species” of the “generic” invention of the instant application ‘554 claim 31 and 38. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Instant Application 17/124554
US Patent No. 9,633,327
Claim 31 A tracking system for updating shipping information of one or more items being shipped, the tracking system comprising: a first sensor device configured to determine first sensor information indicative of a condition of a first item being shipped; and a second sensor device configured to: determine second sensor information indicative of a condition of a second item being shipped; transmit the first sensor information and the second sensor information to a tracking center; receive from the tracking center updated shipment information based on at least the first sensor information, the updated sensor information comprising routing information for the first item; and transmit to the first sensor device the updated shipping information; and the tracking center being configured to: receive, from the second sensor device, the first sensor information and the second sensor information; update shipment information for the first item based on at least the first sensor information, the updated shipment information including the route modification for the first item; and transmit the updated shipment information to the second sensor device.
Claim 15 A system for updating shipment information of one or more items being shipped, comprising:
a first sensor device configured to sense conditions of a first item being shipped; and
a tracking center, wherein:
the first sensor device configured to:
detect a second sensor device entering within a proximity of the first sensor device and responsively store association information to indicate an association between the first sensor device and the second sensor device, wherein the second sensor device is configured to sense conditions of a second item being shipped,
receive sensor information collected by the second sensor device, wherein the sensor information indicates at least one condition of the second item,
transmit to the tracking center the sensor information and the association information,
receive from the tracking center updated shipment information, wherein the updated shipment information comprises routing information for the second item,
receive from the tracking center an updated configuration parameter, wherein the updated configuration parameter reflects a modification to sensing by the second sensor device,
transmit to the second sensor device the updated shipment information and the updated configuration parameter,
detect that the second sensor device is no longer within the proximity of the first sensor device and responsively update the association information to remove the association between the first sensor device and the second sensor device, and
transmit to the tracking center the updated association information; and
the tracking center is configured to:
receive the sensor information transmitted from the first sensor device,
based on at least the sensor information, generate the updated shipment information,
based on at least the sensor information, generate the updated configuration parameter, and
transmit the updated shipment information and the updated configuration parameter to the first sensor device.
Claim 33 The system of claim 31, wherein the second sensor device is further configured to: detect that the first sensor device has entered within a proximity of the second sensor device; generate association information indicating an association between the first sensor device and the second sensor device when the first sensor device is proximate to the second sensor device; and transmit the association information to the tracking center.
Claim 15 limitation the first sensor device configured to:
detect a second sensor device entering within a proximity of the first sensor device and responsively store association information to indicate an association between the first sensor device and the second sensor device, wherein the second sensor device is configured to sense conditions of a second item being shipped, transmit to the tracking center the sensor information and the association information,
Claim 34 The system of claim 32, he second sensor device is further configured to: detect that the first sensor device is no longer within the proximity of the second sensor device; update the association information by removing the association between the first sensor device and the second sensor device; and transmit the updated association information to the tracking center.
Claim 15 limitation detect that the second sensor device is no longer within the proximity of the first sensor device and responsively update the association information to remove the association between the first sensor device and the second sensor device, and
transmit to the tracking center the updated association information
Claim 36 The system of claim 31, wherein the updated shipment information is based on historical information.
Claim 16 The system of claim 15, wherein generating the updated shipment information based on at least the sensor information comprises generating the updated shipment information based on the sensor information and historical information stored at the tracking center.
Claim 37 The system of claim 31, wherein the updated shipment information includes routing information for future items.
Claim 17 The system of claim 15, wherein the updated shipment information further modifies a route along which future items are to be shipped.
Claim 38 A computer-implemented method for updating shipment information, the method comprising: determining, using a first sensor device, first sensor information indicative of a condition of a first item associated with the first sensor device; determining, using a second sensor, second sensor information indicative of a condition of a second item associated with the second sensor device; detecting by the first sensor device that the second sensor device has entered within a proximity of the first sensor device; generating, in response to the detecting, association information indicating an association between the first sensor device and the second sensor device; and transmitting the association information to a tracking center.
Claim 15 limitations a first sensor device configured to sense conditions of a first item being shipped; detect a second sensor device entering within a proximity of the first sensor device and responsively store association information to indicate an association between the first sensor device and the second sensor device, wherein the second sensor device is configured to sense conditions of a second item being shipped; transmit to the tracking center the sensor information and the association information


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 38 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Meyers (US2007/0115859). 

As per independent Claim 38,
Meyers teaches a computer-implemented method for updating shipment information, the method comprising: 
determining, using a first sensor device, first sensor information indicative of a condition of a first item associated with the first sensor device; determining, using a second sensor, second sensor information indicative of a condition of a second item associated with the second sensor device; detecting by the first sensor device that the second sensor device has entered within a proximity of the first sensor device; generating, in response to the detecting, association information indicating an association between the first sensor device and the second sensor device; and transmitting the association information to a tracking center (see Meyers para. 18-19 where the short range wireless interface communicates with neighboring containers; para. 31 and figure 2 where a communications path is established through successive connections between containers and data from one container is transmitted to another until the information is transmitted to the central monitoring station; para. 33-34 where the most efficient path or connection information is stored; see also para. 10-12) 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claims 19 and 31 in a manner in which it is obvious to combine the references. Examiner specifically noting the limitation of “performing an energy management calculation for the first sensor device based on a sensor profile that reflects a power usage or level for the first sensor device; determining, based on the calculation, whether the first sensor device has sufficient battery power to transmit the first sensor information and the second sensor information” of claim 19 and “a second sensor device configured to… receive from the tracking center updated shipment information based on at least the first sensor information, the updated sensor information comprising routing information for the first item; and transmit to the first sensor device the updated shipping information” of claim 31 as not taught by available prior art. 
The following are closest prior art:
Moore et al. (US 2009/0289776) teaches a sensor profile for sensor devices in paragraph 83-85 for RFID tag power management; 88-91 where scheduling is used to conserve RFID tag power; 92-94 where given the RFID tag power profile, the RFID tag can determine how much power the tag can receive and how operations can be performed with remaining power. However, the reference does not teach the limitations Examiner noted above.  
High et al. (US 10591306) teaches monitoring items within a delivery vehicle using sensors and selecting delivery routes based on sensor data relating to the monitored quality of items. However, the reference does not teach the limitations Examiner noted above.  
Williams et al. (US2015/0046361) teaches sensors monitoring item conditions and the sensor information is used to perform route modifications in order to avoid adverse conditions. However, Williams is not available as prior art due to the effective filing date.
Jain et al. (US2009/0147714) teaches where a node will form an association with a parent node to perform a data transfer if the parent node satisfies a battery level threshold. However, the reference does not teach the limitations Examiner noted above.  
Grieves et al. (US2010/0332407) teaches data hopping between two active RFID tags attached to shipments and within proximity to each other. However, the reference does not teach the limitations Examiner noted above.  
Gloecker et al. (US2005/0247775) teaches a sensor device performing an energy management calculation prior to transmitting sensor data to determine if it has sufficient battery power. However, the reference does not teach the limitations Examiner noted above.  

Conclusion                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628